DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-3 and 5-12 is/are pending.  Claim(s) 4 is/are canceled.
Response to Arguments
Applicant’s arguments, filed 12/10/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 6 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 12/10/2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The prior 35 USC 112(b) rejections of claims 1-10 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-3 and 5-12 have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a spongy and/or tangled”, which should be “a spongy and/or a tangled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sealing".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “sealing”.
Claim 1 recites the limitation "the vessel wall".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a vessel wall”.
Claim 1 recites the limitation "its middle section".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a middle section”.
Claim 1 recites “a spongy and/or tangled, porous and branched or ramified” elastic structure.  It is unclear how these features are intended to be combined.  
"spongy and/or tangled", "porous", and "branched or ramified"
"spongy and/or tangled", "porous and branched" or "ramified"
"spongy and/or tangled", "porous” and “branched" or "ramified"

"spongy" and/or "tangled, porous and branched or ramified"
"spongy" and/or "tangled", "porous" and "branched or ramified"
"spongy" and/or "tangled", "porous" and "branched” or “ramified”
"spongy" and/or "tangled", "porous and branched” or “ramified"
"spongy" and/or "tangled, porous” and “branched or ramified"
"spongy" and/or "tangled, porous" and "branched” or “ramified"
"spongy" and/or "tangled, porous and branched” or “ramified"


Some possible materials are found in multiple options for this language.  Therefore, since each phrasing results in differing groups of possible materials, it is unclear what materials are intended.  For purposes of examination the Examiner considers the claim language met when any of the possible options are present in the prior art.    

The possible combinations supra result in the following possibilities.  The Examiner notes not all options below are support by Applicant’s disclosure.  Applicant should clarify this language using a disclosed material or combination of materials. 
Spongy
Tangled 
Spongy and tangled
Porous and branched 
Ramified
Spongy and branched
Spongy and ramified
Tangled and ramified
Spongy, porous, branched
Spongy, porous, ramified
Tangled, porous, and branched
Tangled, porous, ramified
Spongy and tangled, porous, and branched
Spongy and tangled, porous, and ramified
 

Claims 2-3 and 5-12 each recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.  There is no “device” in claim 1.  For purposes of examination the Examiner notes this language is being interpreted as “the chimney stent graft” or “the stent graft”.
Claim 2 recites the limitation "the shape".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a shape”.
Claim 3 recites “tangled structure”.  It is unclear if this is the same “tangled” structure of claim 1 or a different tangled structure.  For purposes of examination the Examiner considers this language to be “the tangled structure”. 
Claim 5 recites “the materials”.  Claim 1 recites “at least one material”.  It is unclear for the case of one material, which is included in the introduced limitation in claim 1.  For purposes of examination the Examiner considers this language to be “the at least one material”.  
Claim 5 recites the limitation "the structures".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a single structure.  For purposes of examination the Examiner notes this language is being interpreted as “the structure”.
Claims 6 and 11-12 each recites the limitation "the outer diameter" (of the sealing element).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an outer diameter”.
Claim 6 and 11-12 each recites the limitation "the freely expanding sealing element".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the sealing element”.
Claim 6 and 11-12 each recites the limitation "the outer diameter" (of the stent graft body).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an outer diameter”.
Claim 6 and 11-12 each recites the limitation "the freely expanded stent graft body".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the stent graft body” or “the tubular stent graft body”.
Claim 7 recites the limitation "the inner diameter".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an inner diameter”.
Claim 7 recites the limitation "the outer diameter".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an outer diameter”.
Claim 8 recites “a self-expanding or balloon-expandable stent’.  It is unclear if this refers to the “stent” introduced in claim 1 or another stent.  For purposes of examination the Examiner considers this language to be “the stent is a self-expanding or balloon-expandable stent”. 
Claim 8 recites “a sheath”.  It is unclear if this is the same sheath introduced in claim 1 or a different sheath.  
Claim 8 recites “the stent”.  It is unclear if this language is a reference to the stent introduced in claim 1 or that introduced in claim 8. 

Claim – Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Previously, “sealing element” was considered to invoke 112(f).  As currently worded, claim 1 provides compositional structure for the sealing element and therefore is no longer considered to invoke 112(f). 
This application includes one or more claim limitations that uses a generic place holder and functional language, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the sealing element encloses the stent graft body in its middle section (and is therefore an annular structure), and comprises a spongy and/or tangled, porous and branched or ramified, elastic structure and comprises at least one material comprising a thrombogenic coating and/or having thrombogenic properties.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt, et al (Leuthardt) (WO 2018/005969 A1).
Regarding Claim 1, Leuthardt teaches a chimney stent graft (e.g. Figure 1), comprising a tubular stent graft  body (#102, [0013]) and at least one sealing element (e.g. Figure 1, [0013], central portion surrounding #102, by label #104) for the sealing of passages between the stent graft body and/or the vessel wall and/or a main branch stent graft (e.g. abstract), the stent graft body comprising a stent (e.g. Figure 1, zig-zag stents) and a sheath (#116) fixed to the stent (e.g. [0012]), wherein the sealing element encloses the stent graft body in its middle section (e.g. Figure 1), characterized in that the sealing element comprises a spongy and/or tangled, porous and branched or ramified, elastic structure (e.g. Figure 1, [0013], spongy (porous)) and further comprises at least one material comprising a thrombogenic coating and/or having thrombogenic properties (e.g. [0013], the material is thrombogenic). 
Regarding Claim 2, the shape of the sealing element is a hollow cylinder or ring (e.g. Figure 1). 
Regarding Claim 3, the elastic structure comprises a shape memory material, nitinol (e.g. [0013]).
Regarding Claim 5, the at least one material or the structure are arranged in a multi-layered fashion (e.g. Figure 1, #s 124).
Regarding Claim 7, an inner diameter of the sealing element corresponds to an outer diameter of the stent graft body (e.g. Figure 1, [0013]). 
Regarding Claim 8, the stent graft body is self-expanding or balloon-expanding (e.g. [0016], self-expandable) and there is a sheath attached to the stent (e.g. [0015], deployment sheath). 
Regarding Claim 9, the sealing element is fixed to the stent body (e.g. [0013]). 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt, et al (Leuthardt) (WO 2018/005969 A1) as discussed supra and further in view of Molaei, et al (Molaei) (US 2006/0259131).
Regarding Claim 10, Leuthardt  discloses the invention substantially as claimed but fails to teach there are radiopaque markers within or adjacent the sealing element. 
Molaei teaches a stent graft having radiopaque markers (e.g. Figure 7a, [0064]). 
Molaei and Leuthardt are concerned with the same field of endeavor as the claimed invention, namely stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leuthardt such that the stent graft body has radiopaque markers (here, at the axial edges of the central portion/sealing element) as taught by Molaei in order to define outer edges of a center portion (e.g. [0064]). 
The combination of Leuthardt and Molaei teaches: radiopaque markers within or adjacent the sealing element (the edges of the sealing element on the stent graft are (immediately) adjacent the sealing element). 
	

Claim 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt, et al (Leuthardt) (WO 2018/005969 A1) as discussed supra and further in view of Bruszewski, et al (Bruszewski) (US 2011/0270378 A1).
Regarding Claims 6 and 11-12, Leuthardt discloses the invention substantially as claimed but fails to teach an outer diameter of the sealing element is 1 to 10 mm (2 to 6 mm for claim 11) (3 to 5 mm for claim 12) larger than an outer diameter of the stent graft body (thickness of the sealing element).
Bruszewski teaches a sealing element that is 0 to 6 mm larger than the diameter of the stent graft body (e.g. [0035]). 
Leuthardt and Bruszewski are concerned with the same field of endeavor as the claimed invention, namely stent grafts having sealing elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leuthardt such that the sealing element’s thickness is as claimed as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Relevant Prior Art
Perkins, et al, US 2017/0231749, Figures 8-9, teaches a tubular stent graft body surrounded by a sealing element having a spongy and/or tangled material that promotes thrombosis (e.g. [0067], [0068]).
Zeng, et al, US 2015/0122687 A1, Figures 1A-B, teaches a tubular stent graft body surrounded by a sealing element having a spongy and/or tangled material (e.g. [0050], [0055]).
Evans, et al, US 2009/0319029 A1, Figures 7A-C, teaches a scaffold having a sealing element surrounding it made of a spongy and/or tangled material and promotes thrombosis (e.g. [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/3/2022